Redefield, Ch. J.
The only question in the present case is, whether in a verbal contract for the sale of land the tender of a sufficient deed within the terms of the contract is to have the same effect as the actual acceptance of the conveyance by the vendee ? In the latter case it has been repeatedly held in this State that the vendor may recover the price. This was so held in Hibbard v. Whitney, 13 Vt. 21; Davis v. Farr, 26 Vt. 596; Ascutney Bank v. Ormsby, 28 Vt. 721 ; and in Hodges & Wife v. Green, 28 Vt. 358. In this last case there had been a tender of a deed, and there is an intimation in this ease that the tender was equivalent to a delivery. But this is to be understood with reference to the facts of that case. There the thing sold had been used up by the vendee. There was no importance in an actual conveyance as the thing no longer existed, unless it were as an indemnity against any claim for destroying the pew. In that view the tender was all the vendor could do, if the vendee refused to accept the deed. But when that case was last before the court this point was so explained.
We think, therefore, that this contract was not so far executed as to enable the vendor to recover the price.
Judgment reversed and cause remanded.